Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Fyffe et al (‘301).
Per independent claim 1, Fyffe et al discloses a seismic data acquisition positioning apparatus (see Figs. 1 and 2) that includes a seismic data acquisition unit (102) including (see paragraph 0026) a case having an internal compartment with a power source, a clock, a seismic data recorder, a control unit, and at least one sensor disposed within the case, a hanging unit (106) including a beacon unit (104) and a connector (106) having a first end coupled with the seismic data acquisition unit and having a second end coupled with the hanging unit, the connector configured to pivot about the first end of the connector (see Fig. 5 and paragraphs 0027, 0044).
Per independent claim 16, Fyffe et al discloses a method that includes providing a seismic data acquisition positioning apparatus including a seismic data acquisition unit (102), a hanging unit (106), and a retrieval unit (hoop formed by rope 106), providing the seismic data acquisition unit including a case having an internal compartment; and a power source, a clock, a seismic data recorder, a control unit, and at least one sensor disposed within the case (see paragraph 0026), providing the hanging unit including a beacon unit (104),43 4847-0791-3198Atty. Dkt. 121455-0350; MAG-013UScoupling a connector (106) having a first end with the seismic data acquisition unit (102) and coupling the connector having a second end with the hanging unit (106), and pivoting the connector about the first end of the connector (see Fig. 5 and paragraphs 0027, 0044).
Per claims 2, 9 and 17, see “hoop configuration” of rope (106) in paragraph 0027. 
Per claim 3, it is implicit that the data acquisition unit (102) has a density greater than the density of the hanging unit (rope 106 and beacon 104) which has a density greater than the retrieval unit (“hoop formed by rope 106”).
Per claims 6, 8, 13 and 14, see Fig. 1.
Per claim 7, it is implicit that the rope (first and second connectors between 102 and 104) would be more rigid than the hoop formed by the rope (retrieval unit).
Per claims 10 and 15, see paragraph 0028.
Per claim 11, it is noted that the rope width of 0.5 inches (paragraph 0028) would implicitly suggest that the seismic data acquisition unit would not achieve any movement laterally due to the hanging unit.
Per claims 12 and 20, see paragraph 0031.
Per claim 19, see ROV 35A.

4.	Claim(s) 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Fyffe et al (‘301), as applied to claims 1 and 16 above, and further in view of the PG-Publication to Vangasse et al (‘883).
Per claims 4, 5 and 18, Vangasse et al discloses (Fig. 1) plural seismic nodes (1(a), 1(b), 1(c)) each having a retrieval unit (12) including a balloon and gas canister (see the last section of paragraph 0017).  
In view of Vangasse et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the retrieval unit of Fyffe et al to include a balloon and gas canister so as to provide the data acquisition unit of Fyffe et al with a self-reliant retrieval mechanism.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl